Case 1:16-cv-03088-JGK-RWL Document 300 Filed 08/02/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAMES LASTRA,
Plaintiffs, 16-cv-3088 (JGK)

- against - ORDER

 

THE CITY OF NEW YORK ET AL,

Defendants.

 

JOHN G. KOELTL, District Judge:

The time for plaintiff to object to the Magistrate Judge’s
June 14, 2021 ruling, memorialized on June 21, 2021, is extended
fo August 31, 2021. The defendants’ time to respond is September
14, 2021.

The Clerk is directed to mail a copy of this order to the
pro se plaintiff.
SO ORDERED.

Dated: New York, New York Yn be
July 30, 2021 CD

John G. Koeltl
Sar ted States District Judge

 

 

 

USDS SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #: .

DATE FILED: _S/02/70H _

 

 

 

 

 

 
